     Case 8:20-cv-00900-SB-JDE Document 25 Filed 09/14/20 Page 1 of 7 Page ID #:78



 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch St., Suite 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5   Attorneys for Plaintiff
 6
 7
 8
 9
10
11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13
                                                     Case No. 8:20-cv-00900-DOC-JDE
14    JAMES RUTHERFORD, an individual,

15                    Plaintiff,                     JOINT RULE 26(f) REPORT
16    v.                                             Date: September 28, 2020
17                                                   Time: 8:30 a.m.
      AVT PROPERTIES INC., a California
18
      corporation; and DOES 1-10, inclusive,         Hon. David O. Carter
19               Defendants.
20
21
22
           Plaintiff JAMES RUTHERFORD (“Plaintiff”) and Defendant AVT
23
     PROPERTIES INC., a California corporation (“Defendant”) respectfully submits this
24
     Joint Rule 26(f) Scheduling Report (“the Report” pursuant to Federal Rules of Civil
25
     Procedure Rule 26(f) Scheduling Report.
26
27
28
                                             -1-
                                   JOINT RULE 26(f) REPORT
     Case 8:20-cv-00900-SB-JDE Document 25 Filed 09/14/20 Page 2 of 7 Page ID #:79



 1   1.      Factual Summary of The Case And Of Claims And Defenses
 2           Plaintiff:
 3           Plaintiff is substantially limited in performing one or more major life
 4   activities, including but not limited to: walking, standing, ambulating, sitting and
 5   twisting, turning, and grasping objects. As a result of these disabilities, Plaintiff
 6   relies upon mobility devices, including, at times a wheelchair, to ambulate. At the
 7   time of Plaintiff’s visits to Defendant’s Property and prior to instituting this
 8   action, Plaintiff suffered from a “qualified disability” under the Americans with
 9   Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act
10   of 2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set
11   forth at 28 C.F.R. §§ 36.101 et seq, including those set forth in this paragraph.
12   Plaintiff is also the holder of a Disabled Person Parking Placard.
13           Plaintiff personally visited Defendant’s Property on one occasion but was
14   denied full and equal access and full and equal enjoyment of the facilities,
15   services, goods, and amenities at the Property, even though he would be classified
16   as a “bona fide patron”.
17           Defendant owns the subject property, located at 1779 W. Lincoln Ave., Anaheim,
18   CA 92801 (the “Property”). Located on the Property is Five Points Liquor 1 (the
19   “Business”). The Business is a place of public accommodation, in that it is a facility
20   open to the public, and a business establishment.
21           During his visit, Plaintiff personally encountered several architectural barriers:
22        • No ADASAD compliant accessible or van accessible parking signage which is in
23           violation of Section 502.6;
24        • An access aisle at the only accessible parking space that is ramped up to connect
25           the walkway to the street level creating slopes and cross slopes exceeding 2%
26           (access aisles shall be at the same level as the parking spaces they serve.
27
28
                                                 -2-
                                    JOINT RULE 26(f) REPORT
     Case 8:20-cv-00900-SB-JDE Document 25 Filed 09/14/20 Page 3 of 7 Page ID #:80



 1         Changes in level are not permitted. EXCEPTION: Slopes not steeper than 1:48
 2         shall be permitted per Section 502.4);
 3      • Several portions of the pavement surface in the parking lot are cracked, pock
 4         marked and crumbling (Advisory 302.1 General: A stable surface is one that
 5         remains unchanged by contaminants or applied force, so that when the
 6         contaminant or force is removed, the surface returns to its original condition. A
 7         firm surface resists deformation by either indentations or particles moving on its
 8         surface. A slip-resistant surface provides sufficient frictional counterforce to the
 9         forces exerted in walking to permit safe ambulation);
10      • A curb ramp that projects into the accessible parking space access aisle in
11         violation of Section 406.5 (which requires that curb ramps and the flared sides of
12         curb ramps shall be located so that they do not project into vehicular traffic lanes,
13         parking spaces, or parking access aisles);
14      • The slope of the curb ramp that flares at the curb ramp connecting the accessible
15         parking spaces to the accessible route exceed 10% in violation of Section 406.3
16         (which requires that the slope does not exceed 10%);
17      • No accessible routes connecting the parking to the main entrance or elements
18         within the facility as required by Section 206.2.2 which requires that at least one
19         accessible route shall connect accessible buildings, accessible facilities,
20         accessible elements, and accessible spaces that are on the same site, and 206.1
21         requiring access to the site arrival point (main entrance) from the public street).
22
23         Plaintiff alleges Defendants violated Plaintiff’s rights under the American with
24   Disabilities Act and the Unruh Civil Rights Act. In addition to injunctive relief,
25   Plaintiff seeks an award of damages of not less than $4,000 per violation arising out of
26   Plaintiff’s visit to the Property on or about March 5, 2020 and for reasonable attorneys’
27   fees litigation expenses, and costs of suit, pursuant to California Civil Code § 52.
28
                                               -3-
                                  JOINT RULE 26(f) REPORT
     Case 8:20-cv-00900-SB-JDE Document 25 Filed 09/14/20 Page 4 of 7 Page ID #:81



 1         Defendant: Dispute the ownership of the property in question and contend that
 2   access was sufficiently provided. Defendants deny that Plaintiff encountered any of the
 3   alleged barriers.
 4
 5   2.    Principal Issues In The Case
 6         Plaintiff:
 7         The principal legal issues are: (1) whether the Defendant is responsible under the
 8   law to remove/ remediate barriers; (2) whether the Plaintiff has standing to seek either
 9   damages or injunctive relief; (3) whether Plaintiff was denied equal access to the
10   facility and; (4) the nature and extent of Plaintiff’s damages.
11                Defendant: Dispute the ownership of the property in question and contend
12   that access was sufficiently provided. Defendants deny that Plaintiff encountered any
13   of the alleged barriers.
14
15   3.    Additional Parties and Amended Pleadings
16         Plaintiff:
17         Plaintiff does not believe he is likely to seek to add other parties. Plaintiff intends
18   to conduct an expert led site inspection to identify each barrier that would affect his
19   type of disability and, then if applicable, amend the complaint to ensure that the ADA
20   claim reflects his intention to have all unlawful barriers removed or remediated. This is
21   the two-step process permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008)
22   524 F.3d 1034 and Chapman v. Pier 1Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
23         Defendant:
24         Defendant does not believe it is likely to seek to add other parties at this time.
25
26
27
28
                                               -4-
                                  JOINT RULE 26(f) REPORT
     Case 8:20-cv-00900-SB-JDE Document 25 Filed 09/14/20 Page 5 of 7 Page ID #:82



 1   4.    Contemplated Law And Motion Matters
 2         Plaintiff:
 3         Plaintiff plans on filing a motion for summary judgment once he has completed
 4   the necessary discovery.
 5         Defendant:
 6         Defendant plans on filing a motion for summary judgment once it has completed
 7   the necessary discovery.
 8
 9   5.    Settlement and Settlement Procedure
10         Plaintiff is ready and willing to engage in informal settlement discussions.
11         Plaintiff:
12         In the event that this matter is not expeditiously resolved, Plaintiff selects ADR
13   Procedure No. 2 as the settlement mechanism under Local Rule 16-15.4.
14         Defendant:
15         Defendant is in agreement with Plaintiff’s proposed settlement procedure.
16
17   6.    Discovery Plan
18         The Parties have agreed that discovery shall commence immediately upon the
19   Parties’ meet and confer efforts in accordance with FRCP 26(d). The Parties assert that
20   phasing of discovery is not necessary in this instance. The Parties propose that discovery
21   be conducted in accordance with the allowances and limitations prescribed by the Federal
22   Rules of Civil Procedure.
23         Plaintiff:
24         Plaintiff intends on propounding written discovery. Following written discovery,
25   Plaintiff plans on deposing Defendants’ employees and “person(s) most
26   knowledgeable” under Rule 30(b)(6), and Defendants’ expert(s).
27         Plaintiff proposes the following schedule for discovery:
28
                                              -5-
                                 JOINT RULE 26(f) REPORT
     Case 8:20-cv-00900-SB-JDE Document 25 Filed 09/14/20 Page 6 of 7 Page ID #:83



 1        • Fact Discovery Cut-Off: January 25, 2021
 2        • Last Day to Serve Initial Expert Reports: May 17, 2021
 3        • Last Day to Serve Rebuttal Expert Reports: May 31, 2021
 4        • Expert Discovery Cut-Off: July 19, 2021
 5        Defendant:
 6        Defendant is in agreement with Plaintiff’s proposed discovery plans and cut-offs.
 7
 8   7.      Trial Estimate
 9           Plaintiff: Plaintiff requests a bench trial. Plaintiff currently estimates that a trial of
10   this action will require 3-4 days.
11           Defendant: Defendant is in agreement with Plaintiff.
12
13
14   8.      Other Issues and Schedule
15           None at this time. The Parties reserve their right to raise and address any additional
16   issues as they may arise.
17
18           Plaintiff proposes the following pre-trial and trial schedule:
19        • Deadline for Motions to be Heard: July 26, 2021
20        • Final Pretrial Conference Date: August 23, 2021
21        • Trial Date: September 21, 2021
22
23           Defendant: Defendant is in agreement with Plaintiff.
24   //
25   //
26   //
27
28
                                                  -6-
                                    JOINT RULE 26(f) REPORT
     Case 8:20-cv-00900-SB-JDE Document 25 Filed 09/14/20 Page 7 of 7 Page ID #:84



 1   Respectfully submitted,
 2
     Dated: September 14, 2020               MANNING LAW, APC
 3
 4
                                      By: /s/ Joseph R. Manning, Jr., Esq.
 5                                       Joseph R. Manning Jr., Esq.
                                        Attorneys for Plaintiff
 6
 7
 8   Dated: September 14, 2020               THE LAW OFFICES OF ALEX L.
                                             BENEDICT
 9   ___________________
10
11
                                      By: __/s/ Alex L. Benedict, Esq._
12
                                            Alex L. Benedict
13                                          Attorney for Defendant
14
15
16
17                  Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
18           Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
19   attest that all signatories listed, and on whose behalf the filing is submitted, concur
     in the filing’s content and have authorized the filing.
20
21
22   Dated: September 14, 2020               MANNING LAW, APC
23
24                                    By: /s/ Joseph R. Manning Jr., Esq.
25                                       Joseph R. Manning Jr., Esq.
26
27
28
                                               -7-
                                  JOINT RULE 26(f) REPORT
